     SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
 1 A Limited Liability Partnership
     Including Professional Corporations
 2 ORI KATZ, Cal. Bar No. 209561
     okatz@sheppardmullin.com
 3 MICHAEL M. LAUTER, Cal. Bar No. 246048
     mlauter@sheppardmullin.com
 4 ISAIAH Z. WEEDN,
 5 Cal. Bar No. 229111
   iweedn@sheppardmullin.com
        Embarcadero Center, 17th Floor
 6 Four
   San Francisco, CA 94111-4109
 7 Telephone:
   Facsimile:
                       415-434-9100
                       415-434-3947
 8 Attorneys for Creditor and Plan Proponent,
 9 MUFG UNION BANK, N.A.
10                                     UNITED STATES BANKRUPTCY COURT
11                                NORTHERN DISTRICT OF CALIFORNIA
12                                             SAN JOSE DIVISION
13
14
                                                            Case No. 15-50801
     In re
15
     ROBERT BROWER, SR.,                                    Chapter 11
16
                             Debtor.                        STIPULATION REGARDING
17                                                          CONDITION TO EFFECTIVENESS OF
18                                                          CONFIRMED PLAN

19                                                          Judge: Hon. Elaine Hammond

20
21                     WHEREAS, MUFG Union Bank, N.A. (the “Bank”) is a creditor and the

22 proponent of Creditor MUFG Union Bank, N.A.’s Third Amended Combined Plan of
23 Reorganization and Disclosure Statement Dated November 2, 2017 filed as Docket No.
24 233 (the “Plan”);
25
26
27
     SMRH:4826-3594-6162.2

28                                                         STIPULATION


Case: 15-50801         Doc# 259         Filed: 02/05/20   Entered: 02/05/20 14:05:53   Page 1 of
     SMRH:4826-3594-6162.3
                                                     5
 1                     WHEREAS, the above-captioned Bankruptcy Court confirmed the Plan by
 2 entry of an order entered on November 6, 2017 as Docket No. 236 (the “Plan Confirmation
 3 Order”);
 4
 5                     WHEREAS, the Effective Date of the Plan has yet to occur, and as such, the
 6 assets of the above-captioned debtor’s estate have yet to be transferred over to the
 7 liquidating trust as provided in the Plan;
 8
 9                     WHEREAS, William J. Healy (“Healy”) is the assignee of an administrative
10 claim for attorney’s fees as debtor’s counsel approved by the Bankruptcy Court with an
11 outstanding principal balance of $102,757.30 (the “Healy Fee Claim”);
12
13                     WHEREAS, Article X of the Plan provides that a condition to effectiveness
14 of the Plan is that “[t]he Liquidating Trustee shall have obtained, through the sale or
15 liquidation of estate assets, sufficient funds to pay all Allowed administrative claims in
16 full”;
17
18                     WHEREAS, Article VII of the Plan provides that “[e]xcept to the extent that
19 the holder of a particular Administrative Claim has agreed to a different treatment of such
20 claim, each holder of an Allowed Administrative Claim shall be paid in full on the
21 Effective Date;”
22
23                     WHEREAS, other than U.S. Trustee fees and the Healy Fee Claim, the Bank
24 is not aware of any other Allowed Administrative Claims 1;
25
26   1
      Mr. Healy was former counsel to the debtor in this case. Jaurigue Law Group has
27  appeared for the debtor in this case, but its employment has never been approved, and it
    has never filed any application for compensation. Further, the First Administrative Claim
28
                                                   -2-
Case: 15-50801 Doc# 259 Filed: 02/05/20 Entered: 02/05/20 14:05:53 Page 2 of
     SMRH:4826-3594-6162.3                                                           STIPULATION
                                               5
 1                     WHEREAS, the Liquidating Trustee does not yet possess any funds with
 2 which to pay administrative claims, but recent rulings of the Court in Adversary
 3 Proceeding No. 17-05044 would permit the Liquidating Trustee to take control of two
 4 companies formerly run by the Debtor that have or may have significant assets: Coastal
 5 Cypress Corporation 2 and American Commercial Properties, Inc.;
 6
 7                     WHEREAS, Healy and the Bank would like to allow for the Plan to go
 8 effective without paying the Healy Fee Claim in full on the effective date, in exchange for
 9 paying the Healy Fee Claim in full out of the first dollars of the sale of assets by the
10 Liquidating Trustee of Coastal Cypress Corporation and/or American Commercial
11 Properties, Inc.;
12
13                     NOW, THEREFORE, the Bank and Healy hereby STIPULATE as follows:
14
15                     1.    Healy agrees to waive the condition precedent to effectiveness of the
16 Plan that the Healy Fee Claim be paid in full on the Effective Date of the Plan. In
17 exchange, the Bank agrees that the Liquidating Trustee will pay the Healy Fee Claim out
18 of the first dollars of the net proceeds of any Liquidating Trust Assets sold or distributed
19 by the Liquidating Trustee. The Bank and Healy agree to reserve all rights and defer
20 determination of the issue of whether any interest is owed on the Healy Fee Claim, and if
21 so, at what rate.
22
23
24 Bar Date set in the Plan, applicable to administrative claims that accrued prior to the
   Confirmation Date, has long passed. The Bank is not aware of the Jaurigue Law Group
25 having done any significant work for the debtor in the main bankruptcy case after the
   Confirmation Date. As such, the Bank does not believe the Jaurigue Law Group has or
26 ever will have an Allowed Administrative Claim.
   2
     Inclusive of both Coastal Cypress Corporation (a California corporation) and Coastal
27 Cypress Corporation (a Delaware corporation).
28
Case: 15-50801         Doc# 259   Filed: 02/05/20
                                                    -3-
                                                    Entered: 02/05/20 14:05:53    Page 3 of
     SMRH:4826-3594-6162.3                                                           STIPULATION
                                               5
 1                     2.    The Bank and Healy jointly request that the Court enter an order
 2 approving this Stipulation in the form attached hereto as Exhibit A.
 3
 4 Dated: February 5, 2020
 5
                                         SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
 6
 7                                       By                   /s/ Michael M. Lauter
                                                             MICHAEL M. LAUTER
 8                                                                 ORI KATZ
 9                                                            ISAIAH Z. WEEDN
                                                              Attorneys for Plaintiff
10                                                          MUFG UNION BANK, N.A.

11
12
13 Dated: February 5, 2020
14
15
16                                       By
                                                                WILLIAM J. HEALY
17
18
19
20
21
22
23
24
25
26
27
28
Case: 15-50801         Doc# 259   Filed: 02/05/20
                                                    -4-
                                                    Entered: 02/05/20 14:05:53    Page 4 of
     SMRH:4826-3594-6162.3                                                           STIPULATION
                                               5
  I                     2.     The Bant and Healy jointly request that the Court enter an order

 2 approving this Stipulation in the form attached hereto as Exhibit A.

 J

 4 Dated: February 5, 2020

  5
                                           SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
  6

  7                                        By
                                                                MICHAELM.LAUTER
  8                                                                   ORIKATZ
                                                                  ISAIAHZ. WEEDN
 9
                                                                 Attomeys for Plainliff
l0                                                             MUFG UNION BANK, N,A.

ll
t2
13    Dated: February 5, 2020

t4
l5
t6
17

18

t9
20

2t
22

23

24

25

26

27

28
                                                      -4-
Case: 15-50801
    SMRH:4826-3594-61    Doc# 259
                        62.3        Filed: 02/05/20   Entered: 02/05/20 14:05:53      S'I'IPULA'I'IIJN
                                                                                    Page  5 of
                                                 5
